Luke, J.
1. In a statutory homestead the description of the property should be sufficiently definite to impart notice of the property homesteaded, and where a person in possession of property, in, 1914, representing the property to be free from liens and incumbrances, gave a mortgage on it, he will not be permitted to defeat the lien of the mortgage by claiming the property under a homestead granted in 1908, where the sole description of the homestead property was “one mule,” unless it be shown that the mortgagee liad actual notice that the mule, which was fully and particularly described in his mortgage, was the same mule referred to in the homestead. Harris v. Hill, 1 Ga. App. 425 ( 58 S. E. 124).
2. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and George, J., concur.